UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7913



MARION BRIDGES,

                                             Petitioner - Appellant,

          versus


DAN DOVE, Warden, FCI Edgefield,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Cameron M. Currie, District Judge.
(CA-02-2219-4-44-BH)


Submitted:   April 17, 2003                 Decided:   April 22, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marion Bridges, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marion Bridges appeals the district court’s order dismissing

his 28 U.S.C. § 2241 (2000) complaint. The district court referred

this case to a magistrate judge pursuant to 28 U.S.C. §636(b)(1)(B)

(2000). The magistrate judge recommended that relief be denied and

advised Bridges that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation. Despite this warning, Bridges

failed to object to the magistrate judge’s recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.     See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).   Bridges has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2